Citation Nr: 9929841	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-04 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for panic disorder 
with a history of psychoneurosis anxiety reaction, currently 
evaluated as 10 percent disabling. 

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Counsel


INTRODUCTION

The veteran had active service from September 1943 to March 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

On appeal the veteran appears to raise the issue of 
entitlement to a permanent and total disability evaluation 
for pension purposes.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  The veteran's panic disorder with a history of 
psychoneurosis anxiety reaction is not manifested by more 
than occupational and social impairment due to mild or 
transient symptoms.  

2.  By a rating action dated in July 1990, service connection 
for a back disorder was again denied by the RO.

3.  Evidence received since the July 1990 RO decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

1.  A disability evaluation in excess of 10 percent for panic 
disorder with a history of psychoneurosis anxiety reaction is 
not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.7, 4.130, Code 9412 (1999).

2.  The evidence received since the July 1990 decision by the 
RO denying service connection for a back disorder is not new 
and material; the veteran's claim may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he was noted 
on several occasions to have complaints of pain in the mid 
lumbar region and at the costovertebral angle; however, there 
was no diagnosis of any back disorder.  He was discharged 
following a diagnosis of chronic psychoneurosis, conversion 
hysteria.  

The report of a VA examination in November 1944 noted the 
veteran's subjective complaints included that he was nervous 
and had pain in the lower part of the back.  X-ray 
examination of the dorsal lumbar spine, sacroiliacs, and hips 
was normal.   Physical examination noted lumbar tenderness.  
The diagnosis was mild lumbar arthritis.  

In a December 1944 rating decision, the veteran was denied 
service connection for a back disorder.  

The report of a January 1947 VA examination noted that 
arthritis of the lumbar spine was not found.  

VA and private treatment records from 1975 to 1990 show 
treatment for various conditions,  but no treatment for a 
back disorder.

In a July 1990 rating decision, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for a back 
disorder.

VA outpatient treatment records from 1988 to 1998 show the 
veteran was seen for various medical problems, including low 
back pain with radiculopathy and discogenic disease.  
Nothing, however, in these treatment records relates any back 
disorder to his period of service.

On a psychiatric evaluation, performed for VA in November 
1997, the veteran was found to communicate adequately with no 
major signs of thought disorder and no delusions or 
hallucinations.  He described episodes of inappropriate 
outbursts in the past, but this did not appear to be a major 
problem at the time.  He denied homicidal or suicidal 
thoughts.  He was able to maintain minimal personal hygiene.  
He was alert and attentive throughout the examination.  He 
admitted to some short term memory loss, but denied obsessive 
thinking.  His rate and flow of speech were within normal 
limits.  He did have a somewhat obscured speech pattern.  He 
seemed to have a history of panic attacks.  He denied having 
a depressed mood and impulse control problems; however, he 
stated that if he were given money he was not sure what he 
would do with it.  He denied significant sleep problems.  The 
impression was panic disorder, in partial remission.  

Private treatment records, received in July 1998, show the 
veteran was seen for complaints of back pain and spasms in 
1955.  It was reported that he had hurt his back while 
lifting at work two weeks before and that this was the third 
such attack in the past two years.  The diagnosis was left 
sacroiliac sprain.

At a personal hearing in September 1998, the veteran 
testified that he had injured his back on his second day in 
service when a clothes cabinet fell on him while he was 
scrubbing the floor.  He said that he did not seek treatment 
for his back injury at that time.  He was later sent to Fort 
Benjamin Harris where he was hospitalized because his back 
was hurting and he was nervous.  He reported that he had no 
back problems before service and had no injury to his back 
following service.  He also testified that he had been rated 
as 30 percent disabled following his separation from service 
and felt he should be rated higher now.  He reported that he 
had received treatment at the VA Medical Center in Huntington 
for the past three years.  In describing his current 
condition, he said that he mostly slept and, if he got too 
hyper, he would go somewhere.  He testified that he goes out 
into the yard because he cannot sit still. 

Analysis

Psychiatric disorder

The veteran is seeking an increased evaluation for his 
service-connected panic disorder with a history of 
psychoneurosis anxiety reaction.  As a preliminary matter, 
the Board finds that the veteran's claim on this issue is 
plausible and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The veteran has undergone 
a recent VA examination to evaluate his condition and 
relevant records of recent treatment identified by the 
veteran have been obtained.

In March 1944, the veteran was granted service connection for 
psychoneurosis, conversion hysteria.  He was assigned a 30 
percent disability rating.  In a December 1944 rating action, 
his rating was decreased to 10 percent.  In December 1949, 
his rating was decreased to non-compensable.  In 1997, he 
submitted a claim seeking an increased rating for his 
psychiatric disorder.  In December 1997, the RO denied his 
claim for a compensable evaluation, and he initiated the 
current appeal.  In January 1999, the RO, following a hearing 
officer's decision, increased his rating to 10 percent.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's available service medical records 
as well as all other evidence of record pertaining to the 
history of his service-connected disability.  The Board has 
identified nothing in this historical record which suggests 
that the current evidence is not adequate to fairly determine 
the current rating to be assigned for his disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

The veteran's panic disorder with a history of psychoneurosis 
anxiety reaction has been evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9412, which covers panic disorder.  The 
rating criteria provide that a 10 percent rating will be 
assigned when there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating will be assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Code 9412.   

In this case, the veteran has not made specific allegations 
to support his claim that his psychiatric disorder is more 
severe than reflected by the current 10 percent disability 
rating that has been assigned.  However, the available 
evidence does not show that he has symptoms that are more 
than mildly disabling.  The evidence does not show that he 
has inability to perform occupational tasks due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, and mild memory loss.  
Rather, recent examination noted that his panic disorder was 
in partial remission.  Thus, after considering the entire 
evidence of record, the Board concludes that the requirements 
for a higher evaluation have not been met or approximated.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Code 9412.  

In reaching this decision, the Board has considered the 
complete medical history of the disability in question as 
well as the current manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2.  Further, the Board has carefully 
reviewed the evidence of record; however, the Board does not 
find the evidence so evenly balanced that there is doubt on 
any material issue.  38 U.S.C.A. § 5107.

Whether new and material evidence has been submitted to 
reopen claim of entitlement to service connection for a back 
disorder

The veteran is requesting that his claim of entitlement to 
service connection for a back disorder be reopened.  In a 
rating decision in December 1944, the RO denied service 
connection for a back disorder.  The veteran was informed of 
this determination, but did not file a timely appeal.  He 
subsequently attempted to reopen his claim and rating 
decision in July 1990 denied his claim.  He was informed of 
this determination and did not file a timely appeal.  

In 1997, the veteran asked that his claim for service 
connection for a back disorder be reopened.  Various medical 
records and other documents, including duplicate medical 
records, along with the veteran's testimony at a personal 
hearing in September 1998, were received following his most 
recent request to reopen the claim.  

The evidence which was of record prior to the July 1990 
decision by the RO included the veteran's service medical 
records and various VA examination reports and treatment 
records, along with private treatment records.  These records 
show that the veteran did not have a diagnosis of a back 
disorder during service and they contain no medical opinion 
or scientific evidence linking a back disorder to his period 
of service.  Based upon consideration of this evidence, the 
July 1990 rating decision denied his claim.  The veteran was 
notified of this determination and, since he did not file a 
timely appeal, the decision became final.  

Except as provided under 38 U.S.C.A. § 5108, when a claim has 
been disallowed in a rating action by the RO and it becomes 
final, the claim may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c).  In determining whether to reopen a 
previously denied claim, the Board must first determine 
whether the evidence is "new and material."  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The veteran has attempted to reopen his claim and the 
documents that have been submitted or obtained since the July 
1990 decision include duplicate copies of some of his VA 
treatment records, additional VA and private treatment 
records, various written statements from him, and a 
transcript of his testimony at a personal hearing in 
September 1998.  However, the competent scientific and 
medical evidence does not provide a competent opinion 
relating any current back disorder to his active duty.  

Many of the VA medical records received since the most recent 
final decision in July 1990 are duplicates of records that 
were previously considered prior to that decision and, thus, 
they are not new.  The VA and private treatment records which 
are new do not contain any medical opinion relating the 
veteran's back disorder to his period of service.  Thus, they 
are not relevant or significant to the issue of whether he 
has a back disorder that was incurred in service.  

Finally, the various written statements submitted by the 
veteran, as well as the testimony presented, are to the 
effect that his current back disorder resulted from his 
injury in service when a clothes cabinet fell on him.  To the 
extent that such allegations are not cumulative of the 
veteran's contentions advanced prior to the time of the July 
1990 final decision, they are new.  However, lay persons are 
not competent to offer medical or scientific opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The United 
States Court of Appeals for Veterans Claims has held that 
"[i]f lay assertions of medical causation will not suffice 
to initially establish a plausible, well-grounded claim, it 
necessarily follows that such assertions cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108."  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, the 
veteran's written statements and his hearing testimony are 
not sufficient to reopen his claim. 
 
While some of the evidence submitted since the July 1990 
decision is new, it is not relevant or probative to the issue 
of entitlement to service connection for a back disorder, as 
the evidence still does not relate any current back disorder 
the veteran may have to his military service.  Therefore, 
after reviewing the evidence which has been submitted since 
the July 1990 final decision in light of all of the evidence 
that was available at that time, the Board finds that the 
necessary evidentiary requirements have not been met, and 
that new and material evidence sufficient to reopen the 
veteran's claim for service connection for a back disorder 
has not been submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  Thus, the claim is denied. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
panic disorder with a history of psychoneurosis anxiety 
reaction is denied.


New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder.  The appeal is denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

 

